        

EXHIBIT 10.6


Director Compensation Summary
 
We currently pay our non-management directors an annual retainer of $200,000 per
year; $100,000 of which is paid in cash and $100,000 of which is paid in
restricted stock.  A director may elect to receive his or her entire annual
retainer in restricted stock.  In addition, a director who has satisfied our
Share Ownership Guidelines (described below) may also elect to receive up to 50%
of the portion of the annual retainer that is not paid in cash in the form of
stock rather than in the form of restricted stock.
 
Restricted stock and options vest (and, in the case of stock options, are
exercisable) on the day immediately prior to the first annual general meeting of
shareholders at which directors are elected following the grant of the stock or
options.  However, if, prior to such vesting date, either (i) a change in
control (as defined in the Assured Guaranty Ltd. 2004 Long-Term Incentive Plan,
as amended) of Assured Guaranty Ltd. occurs before the director terminates
service on the Board or (ii) the director terminates service on the Board as a
result of such director’s death or disability, then the restricted stock and
options will vest (and, in the case of stock options, be exercisable) on the
date of such change in control or the date of the director’s termination of
service, whichever is applicable.  Grants of restricted stock receive cash
dividends and have voting rights.  Grants of stock options may not be sold or
otherwise transferred.
 
Our Share Ownership Guidelines require that each director own the greater of
(i) at least 25,000 Common Shares or (ii) Common Shares with a market value of
at least three times the maximum cash portion of the annual director retainer,
before being permitted to dispose of any shares acquired as compensation from
the Company.  Once a director has reached the Share Ownership Guideline, for so
long as he or she serves on the Board, such director may not dispose of any
Common Shares if such disposition would cause the director to be below the Share
Ownership Guideline.  Vested restricted stock, vested restricted stock units
(i.e., units for which Common Shares will be received by a director six months
after termination of such director’s service on the Board), and purchased shares
will all count toward the Stock Ownership Guideline.
 
In addition to the annual retainer described above:
 
•                  The Chairman of the Board receives an additional $100,000
annual retainer
•                  The Chairman of the Audit Committee receives an additional
$30,000 annual retainer
•                  The Chairman of each of the Compensation Committee, the
Nominating and Governance Committee, the Finance Committee and the Risk
Oversight Committee receives an additional $15,000 annual retainer
•                  Members of the Audit Committee, other than the chairman,
receive an additional $15,000 annual retainer
•                  Members, other than the chairmen, of each of the Compensation
Committee, the Nominating and Governance Committee, the Finance Committee and
the Risk Oversight Committee receive an additional $10,000 annual retainer.
 
The Company generally will not pay a fee for attendance at board or committee
meetings, although the Chairman of the Board has the discretion to pay
attendance fees of $2,000 for extraordinary or special meetings.
 



